Opinion by
Judge Barbieri,
Bonitz Brothers, Inc., Petitioner, comes before us in this workmen’s compensation case with the sole contention that the Workmen’s Compensation Appeal Board (Board) erred in affirming an award by a referee of travel expenses incurred by Irene Wymes (Claimant), in connection with out-of-state medical care. We will affirm.3
Claimant has been under continuous medical care since she sustained a work-related injury on March 8, 1980 and the insurance carrier has been paying medical expenses throughout that period. Having failed to obtain relief, after a discussion with her attending physician in her home area, on her suggestion, she was referred by the physician to a New York surgeon who had successfully performed surgical services on her for a previous and unrelated problem at a time when Claimant was living in New York City. When approached by Claimant, the carrier agreed to pay the charges for the surgical and medical care to be performed by Dr. Elie J. Sarkis in New York. Apparently, after tests were done preliminarily in Pennsylvania, the carrier agreed to and did write a letter to Dr. Sarkis authorizing and agreeing to pay for surgery and other medical care performed by him on Claimant. The letter to Dr. Sarkis contained no mention of travel expenses, nor did the referee find that the carrier had agreed to pay travel expenses.
The carrier contends that it has been paying Claimant’s medical expenses even when performed by physicians outside of her home area, but has no obliga*596tion to pay such, expenses required by Claimant in order to get the treatment in New York City.
This issue, of course, is to be considered in light of the medical services provisions of Section 306(f) (1) of The Pennsylvania Workmen’s Compensation Act (Act),2
3 in which the relevant portion provides:
The employer shall provide payment for reasonable surgical and medical services,. . . and supplies, as and when needed____
Obviously, the question before us is whether or not the travel expenses required to obtain the medical services in New York City in this case are “reasonable” and fall within the scope of medical services 1‘ as and when needed.” Before the referee and here, Claimant has contended that a contract obligation arose by virtue of the carrier’s letter to Dr. Sarkis under which she argues the carrier obligated itself to pay travel expenses as an incident to the medical services which it authorized and for which it agreed to pay.3 The carrier, on the other hand, maintains that not only was there no contract to pay travel expenses, but such expenses are not authorized by the Act, relying upon the Superior Court case of Goliat v. Butler Consolidated Coal Co., 155 Pa. Superior Ct. 254, 38 A.2d 727 (1944). It was there held, however, that the medical services provided by the employer at a distance of three and a half to four and a half miles from the workplace constituted “reasonable” services, and the *597court accordingly denied travel expenses claimed for twelve and a half miles each way from Claimant’s home. The court in Goliat stated:
But instead of stopping at the physician’s office either on his way to or from the mine (his excuse was that he was carrying fellow workers) his trips to the physician’s office were made from his home which required him to drive twelve and a half miles each way or a round trip distance of twenty five miles.
Id. at 256, 38 A.2d at 727. It was also noted in Goliat that the employer “did not even know that claimant was continuing his treatments with the physician until after the completion of the treatments and the claim for reimbursement was made.” Id. at 256, 38 A.2d at 727.
Finally, the suggested significance of Goliat may well be questioned in light of the Superior Court’s subsequent decision in Toland v. Murphy Brothers, 172 Pa. Superior Ct. 484, 94 A.2d 156 (1953), where the court rejected the contention that private nursing care should not be paid for by the employer, since the specific provision for nursing care in Section 306(f), as with travel expenses, had been amended out of the Act. While there may be distinguishing characteristics in Toland, the court held that such expenses were part of the required medical (hospital) treatment and, therefore, were reimbursable by the employer.
In any event, we feel that the decision in this case is controlled by our holding in City of New Castle v. Workmen’s Compensation Appeal Board, 65 Pa. Commonwealth Ct. 25, 441 A.2d 803 (1982), where we sustained an award under Section 306(f)(1) of the Act for a claimant’s travel expenses to obtain heart surgery in Houston, Texas. Indeed, the instant case is *598stronger for the claimant than was the case in New Castle. There the employer was contesting both medical expenses and travel expenses for the heart catheterization and subsequent open-heart surgery, while here, not only was the medical care and surgery in New York uneontested, but, as previously noted, the carrier approved such medical care in writing. In this ease, also, as in New Castle, local attending physicians made the reference to the physician in the distant city. Furthermore, while the referee did not specifically resolve the issue involved here in his “FINDINGS OF FACT,” he did state in his “DISCUSSION”: “I found that the claimant’s expenses were reasonable. She stayed at friends or relatives in New York City and used the most direct and least expensive method of transportation. ’ ’
We hold, therefore, that the travel expense in the instant case, being a reasonable and necessary incident to the authorized medical services provided to Claimant in New York City and “needed” to make such services available, is properly included in “reasonable surgical and medical services .. . and supplies, as and when needed, ’ ’ which must be provided by the employer under the terms of Section 306(f)(1) of the Act.
Accordingly, we will affirm.
Order,
Now, April 19, 1984, the order of the Workmen’s Compensation Appeal Board at No. A-83356, dated November 18,1982, is affirmed.

 This case was reassigned to this author on January 31, 1984.


 Act of June 2, 1915, P.L. 786, as amended, 77 P.S. §581(1).


 The insurance carrier’s supervisor admitted that it was obligated to, and did pay claimant’s medical bills without prior approval, so that the written authorization was unnecessary. Claimant argued that the written authorization, being unnecessary for payment for the medical care, was obviously to insure payment, of traveling expenses, especially since during the discussion of the New York care, there was no indication that the cost of getting to and from the authorized treatment would not be paid.


 Acfc of June 2, 1915, P.L. 736, as amended, 77 P.'S. §531(1).